Citation Nr: 0018516	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  98-05 143A	)	DATE
	)
	)


THE ISSUES

1.  Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in a December 10, 1997 
decision to deny an appeal for service connection for the 
cause of the veteran's death. 

2.  Whether the Board committed CUE in a December 10, 1997 
decision to deny an appeal for dependency and indemnity 
compensation (DIC) benefits pursuant to the provisions of 
38 U.S.C.A. § 1151. 

3.  Whether the Board committed CUE in a December 10, 1997 
decision to deny an appeal for DIC benefits under the 
provisions of 38 U.S.C.A. § 1318(b). 


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel                  


INTRODUCTION

The veteran served on active duty from October 1947 to July 
1950, and from September 1950 to December 1952.  He died on 
September [redacted], 1975.  The appellant is his widow. 


FINDING OF FACT

The December 10, 1997 Board decision to deny appeals for 
service connection for the cause of the veteran's death, DIC 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151, 
and DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318(b), was adequately supported by the evidence then of 
record, and was not undebatably erroneous.


CONCLUSION OF LAW

The December 10, 1997 Board decision, which denied appeals 
for service connection for the cause of the veteran's death, 
DIC benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151, and DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318(b), is not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. §§ 20.1400-20.1411 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.§ 7111, the Board has, for the first time, 
been granted the authority to revise a prior decision of the 
Board on the grounds of CUE.  A claim requesting review under 
the new statute may be filed at any time after the underlying 
decision is made.  Pursuant to a recently issued opinion of 
the VA General Counsel, VAOPGCPREC 1-98, the Board's new 
authority applies to any claim pending on or filed after the 
date of enactment of the statute, November 21, 1997.  See 
38 C.F.R. § 20.1400. 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In this case, the December 10, 1997 Board decision entered 
findings of fact that: the veteran died due to hemorrhagic 
pancreatitis, with possible myocardial infarction on the 
basis of atherosclerosis; during the veteran's lifetime, 
service connection was in effect for schizophrenia, rated as 
100 percent disabling from December 1991; pancreatitis and 
atherosclerosis were not demonstrated during service or 
within one year of the date of discharge from a period of 
service; service-connected psychosis did not aid or lend 
assistance to the production of death; the claim for DIC 
benefits pursuant to 38 U.S.C.A. § 1151 was not plausible; 
and the service-connected psychosis was not rated as 100 
percent disabling for a 10 year period prior to the veteran's 
death.  The December 10, 1997 Board decision entered 
conclusions of law that: pancreatitis and atherosclerosis 
were not incurred in or aggravated by service, and could not 
be presumed so; service-connected psychosis did not cause or 
contribute substantially or materially to cause the veteran's 
death; the appellant had not submitted a well-grounded claim 
for DIC under the provisions of 38 U.S.C.A. § 1151; and the 
requirements for payment of DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 had not been met.  

In the motion for reconsideration (March 1998) and through 
her representative, the appellant has presented her 
contentions regarding CUE in the December 1997 Board 
decision.  As best the Board can discern, the alleged errors 
appear to be: VA did not assist the appellant in submission 
of her claim for DIC benefits; VA erroneously told her at the 
time of her husband's death that the veteran was not listed 
as having a disability rating; the autopsy report by the 
coroner's office was incomplete and it inaccurately stated 
the veteran's weight; the appellant received copies of 
summaries which were illegible; and there was a deliberate 
withholding of information, and misleading information, was 
supplied to her by VA, which made "it impossible to receive 
a fair and valid determination."  Through her 
representative, in a brief dated in November 1999, the 
appellant contends that the Board erred by failing to grant 
service connection for the cause of death, that an April 1969 
reduction was completed without proper compliance with 38 
C.F.R. §§ 3.343 and 3.344, and that a total rating should 
have been established from at least 1965. 

After a review of the evidence that existed at the time of 
the December 1997 Board decision, the Board finds that the 
appellant has not proffered a legally cognizable claim of CUE 
in the December 1997 Board decision.  The appellant has 
offered little more than a disagreement with the results in 
the Board's December 1997 decision, essentially restating her 
position as considered at the time of the December 1997 Board 
decision.  She argues that the outcome should have been 
different, but does not specifically allege what error the 
Board committed, or how such error would manifestly result in 
a different outcome.  Mere disagreement as to how the facts 
were weighed or evaluated cannot constitute CUE.  38 C.F.R. 
§ 20.1403(d).  

With regard to her contention that VA did not assist her in 
submission of her claim for DIC benefits, such could not form 
the basis of CUE because the Secretary's failure to fulfill 
the duty to assist cannot form the basis of CUE.  See 
38 C.F.R. § 20.1400(d).  The Court has specifically noted 
that a breach of the duty to assist (even assuming, arguendo, 
that a duty was breached) cannot form a basis for a claim of 
CUE because such a breach creates only an incomplete rather 
than an incorrect record.  See Caffrey v. Brown, 6 Vet. App. 
377, 384 (1994).  With regard to the appellant's contention 
that VA erroneously told her at the time of the veteran's 
death that the veteran was not listed as having a disability 
rating, this is not an error alleged to have been committed 
by the Board, and does not, on its face, allege that the 
correct facts were not before the Board.  The RO rating 
decision, and the Board's 1997 decision, clearly reflect 
recognition and consideration of the veteran's 100 percent 
rating for his service-connected schizophrenia.  With regard 
to the contention that the autopsy report by the coroner's 
office was incomplete and inaccurately stated the veteran's 
weight, the coroner's report is not a VA record.  As such, no 
action and, therefore, no error, by VA is alleged.  The 
appellant does not allege that the entire autopsy report 
existed but was not before the VA adjudicator; she only 
alleges that the autopsy report was not complete.  With 
regard to the contention that copies of summaries were 
illegible, this does not allege that the correct facts were 
not before the VA adjudicator.  With regard to the broad 
allegation that there was a deliberate withholding of 
information and misleading information by VA, this 
allegation, on its face, lacks the required specificity of 
error.   

With regard to the contention that an April 1969 reduction 
was completed without proper compliance with 38 C.F.R. 
§§ 3.343 and 3.344, the evidence shows that at the time of 
the veteran's death in September 1975, a 100 percent rating 
had been in effect one day over 4 years.  The protections of 
38 C.F.R. §§ 3.343 and 3.344 were not applicable.  Therefore, 
the referenced regulation is not applicable.  See Brown v. 
Brown, 5 Vet. App. 413, 419 (1993) (duration of a rating must 
be measured from the effective date assigned a rating until 
the effective date of the actual reduction); Smith v. Brown, 
5 Vet. App. 335, 339 (1993) (a four-year, ten-month, and 22-
day rating as equivalent to 5 years or more "would be too 
much of a stretch"). 

With regard to the implicit assertion that a total rating 
should have been established from at least 1965, at the time 
of the December 1997 Board decision, the appellant had not 
raised the issue of CUE in any prior RO rating decision, and 
had not raised a claim of CUE in any rating decision's 
assignment of rating for service-connected schizophrenia.  
The issues of CUE, restoration of rating, and increased 
rating, were not issues before the Board at the time of the 
December 1997 decision. 

Further, unless the alleged error is the kind of error that, 
if true, would be CUE on its face, the claimant must provide 
persuasive reasons as to why one would be compelled to reach 
the conclusion that the result would have been manifestly 
different but for the alleged error.  Fugo, 6 Vet. App. at 
43-44.  If reasonable minds could come to different 
conclusions in the decision which is claimed to be erroneous, 
then that decision is not subject to a claim of CUE.  Id.  In 
other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has not expressed with 
specificity how the application of cited laws and regulations 
would dictate a "manifestly different" result, then the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or lack of entitlement 
under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  A claimant, 
such as the appellant in this case, who seeks to obtain 
retroactive benefits based on CUE has a much heavier burden 
than that placed upon a claimant who attempts to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  In this case, the 
appellant has failed to allege how the result would have been 
manifestly different if she had received assistance from VA 
in completing her application for DIC benefits, if VA had 
told her that the veteran was in receipt of a 100 percent 
service-connected disability rating at the time of his death 
(a fact she already knew), if the coroner's report had been 
more complete, if copies of records VA sent her had been 
legible, or if she had received complete and accurate 
information from VA. 

Moreover, the Board finds that the outcome of the December 
10, 1997 Board decision was adequately supported by the 
evidence then of record and was not undebatably erroneous.  
The evidence at the time of the December 1997 Board decision 
included: service medical records, which are negative for 
complaints, findings, or diagnosis of pancreatitis or 
atherosclerosis; post-service VA and private hospitalization 
records which reflect no diagnoses of pancreatitis or 
atherosclerosis after service until a diagnosis of 
hemorrhagic pancreas in the late 1960's and autopsy findings 
in 1975 of possible myocardial infarction due to coronary 
atherosclerosis; no medical evidence or record relating the 
veteran's service-connected schizophrenia to any terminal 
condition, either by way of causation or material 
contribution; no medical evidence of record that VA 
hospitalization, medical treatment (including medication for 
non-service-connected disorders), surgical treatment, 
submission to examination, or vocational rehabilitation 
resulted in the veteran's death; and that a 100 percent 
rating for service-connected schizophrenia had been in effect 
for 4 years and one day at the time of the veteran's death.   

For the reasons indicated, the Board finds that the evidence 
does not demonstrate that there was error which, had it not 
been made, would have manifestly changed the outcome of the 
Board's December 1997 decision.  See 38 C.F.R. § 20.1403(c).  
That is, given the facts available at the time, and the 
prevailing law, there was no undebatable error by the Board 
in denying appeals for service connection for the cause of 
the veteran's death, DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151, and DIC benefits under the provisions 
of 38 U.S.C.A. § 1318(b).  In the absence of the kind of 
error of fact or law which would compel a conclusion that the 
result would have been manifestly different but for the 
error, the Board now finds that the December 10, 1997 Board 
decision was adequately supported by the evidence then of 
record, and was not undebatably erroneous.  38 U.S.C.A. 
§ 7111; 38 C.F.R. §§ 20.1400, 20.1403.  



ORDER

The Board decision of December 10, 1997 did not involve CUE.  
The motion as to all issues is denied.


		
	NADINE W. BENJAMIN
Acting Member, Board of Veterans' Appeals


 


